DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US patent 3,480,985) in view of Foss (US patent application publication 2015/0343997), Friscioni (US patent application publication 2015/0217729) and Robertson et al (EP 0785116).
	The patent to Forster discloses a wiper device substantially as is claimed.  Forster discloses a wiper device (fig. 9) having a strip-shaped wiper arm (A-3, figs. 4, 9) directly connected near a first end to a mounting head (21) and directly connected near a second end to a connecting device (23).  The arm is of a resilient material (spring steel) and biased (curve shown in figure 4) to exert pressure onto an attached wiper blade (22) towards a windscreen to be wiped.



	The publication to Foss discloses a flat wiper blade (36, fig. 3) that includes an elastic elongated carrier element (40) having a pair of splines (42) received into grooves (56) of the blade rubber (38).  A pair of connecting pieces (48) are provided at each end of the wiper blade and are coupled to the splines to secure such together.  The wiper blade also includes an airfoil (46) thereon.  The wiper blade also includes a connecting device (44) for coupling with a wiper arm.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a flat wiper blade for the wiper device of Forster, as clearly suggested by Foss, to provide a wiper blade with airfoils and thus improved downforce and wiping.
The publication to Friscioni discloses the use of connecting device (6) to releasably lock the wiper arm (7) to the wiper blade (2).  The connecting device includes a resilient tongue (18, fig. 5) thereon for engaging into a hole (14) of the wiper arm (7).  The tongue is movable between a working position (upper fig. 5) retaining the wiper blade and a rest position (lower fig. 5) releasing the wiper blade.



The publication to Robertson discloses joining of an at least substantially U-shaped mounting head (2, figs. 1, 2) by engaging inwardly extending protrusions (8) of the head, extending from legs (6) of the U-shape, into opposing recesses (4 or 9) of the wiper arm by swaging (crimping) at area (7).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to attach the mounting head of the modified Forster device to the wiper arm via inwardly extending protrusions engaging via crimping with recesses in the arm, as clearly suggested by Robertson, to provide a connection that requires reduced number of parts.  A separate screw (28) or pin (31) as employed by Forster would not be required. Note inwardly bent edges of the legs of the mounting head (2) engage around the exterior sides of the wiper arm that face away from one another (fig. 1B, 2B) and that the protrusions (8) are provided on such legs.
	With respect to claim 3, setting forth the arm as connecting through snapping operation does not distinguish from the Forster/Foss combination.  Such defines no particular structure for the arm or connecting device.  Such at best relates to a method or manner of assembly.
	With respect to claim 13, note shaft (26, fig. 11) on which the mounting head is attached.  The shaft is deemed rotatable alternately as claimed to move the wiper blade back and forth across a windshield to be cleaned (col. 1, lines 35+).



s 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US patent 3,480,985) in view of Foss (US patent application publication 2015/0343997), Friscioni (US patent application publication 2015/0217729) and Robertson et al (EP 0785116), as applied to claim 1 above, and further in view of Auch (US patent 9,598,054).
	The publications to Forster, Foss, Friscioni and Robertson disclose all of the above recited subject matter with the exception an elongated cap connected to one of the mounting head, arm and connecting device.
The publication to Auch discloses a wiper device (fig. 1) with the provision of a cap (5) on elastic wiper arm (3, 11).  Such cap is connected with a mounting head (11, fig. 2A) of the arm, and with a connecting device (6, fig. 2) of the wiper blade (4).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper arm of the modified Forster wiper device with a cap thereon, as clearly suggested by Auch, to enhance the aesthetics and aerodynamics thereof.
	With respect to claim 11, it appears a cap provided on Forster, as suggested by Auch, would limit movement of the arm away from the windshield since the cap extends down along the supporting shaft (see fig. 1 of Auch).  Such would necessarily prevent unimpeded movement of the arm.
	With respect to claim 18, figure 2A of Auch shows ribs (not numbered but clearly shown) on side walls of the cap (5) engaging with the mounting head (11) of the arm (3) for securing the cap to the arm.  Note column 4, lines 14-20 wherein Auch discloses the fastening part (11) can be formed integrally with the arm (3) and thus attachment to the head is functionally equivalent to attachment to the arm.  While Auch discloses the ribs of the cap engaging the sides of the mounting head, to shift the location of such engagement to the sides of the arm does not appear inventive as the operation of the device is not thereby modified.  It would have been obvious to one of skill in .

Response to Arguments

Applicant's arguments filed 12 February 2020 have been fully considered but they are not fully persuasive.  Initially, the drawing objection and the rejection under 112(b) have been overcome by the amendments made to the claims.  Applicant’s arguments with respect to the rejection of claims is noted but not persuasive.  Applicant separately argues that neither Forster/Foss/Friscioni nor Forster/Foss/Robertson disclose the structure of newly amended claim 1.  While such is true, the combination of Forster/Foss/Friscioni/Robertson teachings disclose all of the structure set forth therein, as set forth above.  Applicant does not appear to dispute the teachings of either Friscioni or Robertson as set forth previously.  Their incorporation with the combined teachings of Forster and Foss appear to disclose the structure as claimed.  While the rejection relies on numerous references, such does not weigh against the obviousness of the claimed invention.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
16 February 2021